PER CURIAM.
The judgment appealed from was entered for defendants upon the granting of their motion for directed verdict at the close of the evidence, in an action brought by the plaintiff-appellant for damages for personal injuries received by the plaintiff while a pedestrian, which were alleged to have been caused by negligent operation of an automobile by the defendant Judith Harriet Frisch.
Upon reviewing the testimony adduced in the cause in the light most favorable to the plaintiff, disregarding conflicts in the evidence and indulging in plaintiff’s favor every reasonable intendment deducible from the evidence (Rodi v. Florida Greyhound Lines, Fla.1963, 62 So.2d 355, 356), we conclude that the trial judge was in error in holding, as was essential that he do in granting defendants’ motion for directed verdict,1 that there was no evidence whatever adduced that could in law support a verdict for the plaintiff. Inasmuch as the cause is to be retried, it would serve no useful purpose for this court to restate here the evidence presented at trial.
Accordingly, the judgment is reversed, and the cause is remanded for new trial.

. See Chambers v. Loftin, Fla.1953, 67 So.2d 220, 221; Mullis v. City of Miami, Fla.1952, 60 So.2d 174; Cadore v. Karp, Fla.1957, 91 So.2d 806; Paikin v. Beach Cabs, Inc., Fla.App.1966, 187 So.2d 93, 94; Guerriero v. Adams, Fla.App.1966, 190 So.2d 432.